EX.99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of the The Aegis Funds, does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of the The Aegis Funds, for the period ended June 30, 2015 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the The Aegis Funds, for the stated period. /s/ Scott L. Barbee Scott L. Barbee Principal Executive Officer, The Aegis Funds /s/ Sarah Q. Zhang Sarah Q. Zhang Principal Financial Officer The Aegis Funds Dated: September 3, 2015 This statement accompanies this report on Form N-CSR pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed as filed by The Aegis Fund, for purposes of Section 18 of the Securities Exchange Act of 1934.
